DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  
determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second 
configuration;  when the data processing efficiency information meets the at 
least one criterion, identifying an optimized configuration for the cluster;  

configuration for the cluster.
Step 2A prong one: Does the steps of monitoring, determining, identifying, and initiating fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of monitoring, determining, identifying, and initiating is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration;  when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster;  and initiating implementation of the optimized configuration as the second configuration for the cluster in her mind, or using a pen and paper. As such, the recited acts of monitoring, determining, identifying, and initiating here reasonably can be characterized as involving mental processes, including evaluation and judgment. The 2019 Guidance 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the monitoring, determining, identifying, and initiating limitations that are the abstract idea, claim 1 recites: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second 
The steps of “monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment;  determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration;  when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster;  and initiating implementation of the optimized configuration as the second configuration for the cluster as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The claims may not preempt all ways of when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster; and initiating implementation of the optimized configuration as the second configuration for the cluster as recited in claim 1, for example, fails to persuade us that claim 1 integrates the judicial exception into a 
Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 

Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.
Claim 11 is similar to claim 1 but recites an apparatus includes a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device to performs a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 
Claim 18 is cited a method similar to claim 1. Therefore, the rejection of claim 18 for the same reason discussed above with regard to the rejection of claim 1.
Dependent claims 2-10, 12-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 11-13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Surarla et al. (US 2014/0136456 A1). 
Regarding claim 1, Surarla et al. disclose a method comprising: monitoring data processing efficiency information for a cluster deployed with a first configuration in a computing environment (para. [0043]); determining when the data processing efficiency information meets at least one criterion to transition the cluster from the first configuration to a second configuration (para. [0095], [0112]); when the data processing efficiency information meets the at least one criterion, identifying an optimized configuration for the cluster (para. [0128]); and initiating implementation of the optimized configuration as the second configuration for the cluster (para. [0129]).
Regarding claims 11 and 18, Surarla et al. disclose an apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system (para. [0051]), direct the processing system to: monitor data processing efficiency information for a cluster deployed with a first configuration 
Regarding claims 2 and 12, Surarla et al. disclose the data processing efficiency information comprises a data processing rate from a storage repository (para. [0167]).
Regarding claims 3 and 20, Surarla et al. disclose the storage repository comprises a distributed file system or object storage system (para. [0052]).

Regarding claim 9, Surarla et al. disclose the cluster comprises a plurality of containers (para. 0005]).
Allowable Subject Matter
Claims 5, 7-10, 14-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862